EXHIBIT 10.33


 
SECOND AMENDMENT TO COMMON STOCK PURCHASE WARRANT
 
THIS SECOND AMENDMENT (the "Second Amendment") to the Common Stock Purchase
Warrant (the "Warrant") issued to __________________ (the "Holder") on May 31,
2011 by Digital Ally, Inc., a Nevada corporation (the "Company"), and
subsequently amended on November 7, 2011, is entered into by and between the
Company and the Holder effective as of July 24, 2012.
 
RECITALS
 
WHEREAS, the parties desire to amend the Warrant again in accordance with the
terms set forth in this Second Amendment.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual promises and
conditions set forth, the parties agree as follows:
 
AGREEMENT
 
1.           The caption "Exercise Price: $1.00" at the beginning of the Warrant
is amended and restated to "Exercise Price: $0.50" and the caption "Expiration
Date: November 30, 2013" is amended and restated to "November 30, 2015."
 
2.           The first paragraph of the Warrant is amended and restated as
follows:
 
DIGITAL ALLY, INC. (the "Company"), a Nevada corporation, hereby certifies that,
for value received of $0.001 per Warrant, _________________ (the "Holder"),
whose address is _____________________________, is entitled, subject to the
terms set forth below, at any time, or from time to time, after the date hereof
and before the Expiration Date (as defined below), to purchase from the Company
three hundred thousand (300,000) shares (the "Shares") of common stock, $0.001
par value (the "Common Stock"), of the Company at a price of Fifty Cents ($0.50)
per Share.  The purchase price per Share, as adjusted from time to time pursuant
to the provisions of this Warrant, is referred to as the "Exercise Price."
 
3.           Paragraph 1.1 of the Warrant is amended and restated as follows:
 
1.1 Time of Exercise.  Subject to the provisions of Sections 1.5, "Transfer and
Assignment," and 3.1, "Registration and Legends," this Warrant may be exercised
at any time and from time to time after 9:00 a.m., local time, on May 31, 2011
(the "Exercise Commencement Date"), but no later than 5:00 p.m., local time,
November 30, 2015 (the "Expiration Date"), at which point it shall become void
and all rights under this Warrant shall cease.

 
4.           The Warrant shall be deemed amended to the extent set forth in this
Second Amendment.  All other terms and provisions of the Warrant shall remain in
full force and effect.  If there is any inconsistency with the terms of the
Warrant and this Second Amendment, the terms of this Second Amendment shall
govern over the Warrant.  This Second Amendment is intended to be a final
expression of the parties' agreement to amend the Warrant and is intended to be
a complete and exclusive statement of their agreement and understanding with
respect to such amendment.

 
IN WITNESS WHEREOF, this Second Amendment has been entered into as of the day
and year first above written.
 

COMPANY:     HOLDER:   DIGITAL ALLY, INC.,         a Nevada corporation        
            By:
/s/ Stanton E. Ross
   
 
   
Stanton E. Ross
   
 
  Its: Chairman, President and CEO    
 
 

 
 
 

